
	

114 HR 5354 IH: Improving Supports for Kinship Caregivers Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5354
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title IV of the Social Security Act to improve supports for kinship caregivers in child
			 welfare programs and the program of block grants to States for temporary
			 assistance for needy families.
	
	
 1.Short titleThis Act may be cited as the Improving Supports for Kinship Caregivers Act of 2016. 2.Effective dateThe amendments made by this Act shall take effect on the 1st day of the 1st fiscal year beginning on or after the date of the enactment of this Act.
		ITemporary assistance for needy families
			101.State notifications to relative caregivers of child TANF recipients
 (a)RequirementSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:
					
 (13)State requirements regarding notice to relative caregiversA State to which a grant is made under section 403 shall— (A)ensure that the State agency responsible for administering the State program funded under this part employs a primary kinship resource employee who is trained to provide guidance to a relative caregiver of a minor child if the child is a recipient of assistance under the program (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), on legal options regarding custody and guardianship of the child, including explaining to the relative caregiver how each legal option corresponds to the availability of benefits and services, and who serves as a liaison with other agencies and community organizations that provide resources and assistance to relative caregivers; and
 (B)ensure that the State agency provides to any relative caregiver of a minor child if the child is a recipient of assistance under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), written notice that—
 (i)explains the options of the relative caregiver under Federal, State, and local law to participate in the care and placement of the child, including the financial ramifications of the options and any options that may be lost by choosing certain benefits;
 (ii)describes the requirements under section 471(a)(10) to become a foster family home and the additional services and supports that are available for a child placed in such a home;
 (iii)if the State has elected the option to make kinship guardianship assistance payments under section 471(a)(28), describes how the relative caregiver may enter into an agreement with the State to receive the payments;
 (iv)provides direct contact information for other agencies and community organizations that provide resources and assistance, such as housing, supplemental nutrition assistance, health care, and child care; and
 (v)provides direct contact information for the primary kinship resource employee described in subparagraph (A)..
 (b)Inclusion in State planSection 402(a)(1)(B) of such Act (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following:
					
 (vi)The document shall provide a detailed explanation of how the State intends to comply with section 408(a)(13)..
				(c)Penalty
 (1)In generalSection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:  (17)Failure to notify relative caregiversIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has violated section 408(a)(13) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 4 percent of the grant..
 (2)Not subject to reasonable cause exceptionSection 409(b)(2) of such Act (42 U.S.C. 609(b)(2)) is amended by striking or (13) and inserting (13), or (17). 102.State treatment of relative caregivers of child TANF recipientsSection 402(a)(1)(B) of the Social Security Act (42 U.S.C. 602(a)), as amended by section 101(b) of this Act, is further amended by adding at the end the following:
				
 (vii)The document shall provide a detailed explanation of the State’s treatment of relative caregivers of minor children, in cases in which the child is a recipient of assistance under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), including—
 (I)information regarding how the State defines terms such as relative, fictive kin, and caregiver; (II)a description of the training received by caseworkers of the State agency responsible for administering the program in relation to relative caregivers of minor children, in cases in which the child is such a recipient; and
 (III)an explanation of the ways in which assistance available under the program to a relative caregiver of a minor child is affected by the temporary presence in the home of a biological parent of the child..
 103.Enhanced data reportingSection 411(a)(7) of the Social Security Act (42 U.S.C. 611(a)(7)) is amended by adding at the end the following:
				
 The Secretary shall also prescribe regulations to improve the reporting of data on the economic well-being and circumstances of families with relative caregivers of minor children, including, to the extent practicable, information relating to—(A)all adults in the family, including whether or not such adults are recipients of assistance under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))); and
 (B)all minor children in the family, including whether any such minor child— (i)is required to be included in the foster care reporting population for purposes of the Adoption and Foster Care Analysis Reporting System (AFCARS) established pursuant to section 479; or
 (ii)is not required to be so included in such foster care reporting population, but— (I)is receiving services in the home of the relative caregiver that are supervised or administered by the State agency responsible for administering the State plan approved under part B;
 (II)was placed with the relative caregiver to prevent the need for foster care as a result of an intervention on behalf of the child which was carried out or supervised by the State agency administering the State plans under parts B and E; or
 (III)was placed with the relative caregiver upon formal discharge from the care and placement responsibility of the State agency administering the plans under part B or E.
							.
			104.Exemption from certain requirements for recipients age 60 or over
 (a)Work requirementsSection 407(e) of the Social Security Act (42 U.S.C. 607(e)) is amended— (1)in paragraph (2)—
 (A)in the paragraph heading, by inserting for single custodial parents and relative caregivers of minor children who have not attained 6 years of age after Exception; and
 (B)by inserting or relative caregiver before caring for a child; and (2)by adding at the end the following:
						
 (3)Exception for recipients age 60 or overNotwithstanding paragraph (1), a State may not reduce or terminate assistance under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))) based on a refusal of an individual to engage in work required in accordance with this section if the individual has attained 60 years of age..
 (b)Time limitsSection 408(a)(7) of such Act (42 U.S.C. 608(a)(7)) is amended— (1)by redesignating subparagraphs (D) through (G) as subparagraphs (E) through (H), respectively; and
 (2)by inserting after subparagraph (C) the following:  (D)Age 60 or over exceptionSubparagraph (A) shall not apply with respect to an individual who has attained 60 years of age..
 (c)Asset testsSection 408(a) of such Act (42 U.S.C. 608(a)), as amended by section 101(a) of this Act, is further amended by adding at the end the following:
					
 (14)No asset tests for recipients age 60 or overA State to which a grant is made under section 403 may not impose any asset test in determining eligibility for assistance under the State program funded under this part of an individual who has attained 60 years of age..
				(d)Penalties
 (1)In generalSection 409(a) of such Act (42 U.S.C. 609(a)), as amended by section 101(c)(1) of this Act, is further amended by adding at the end the following:
						
 (18)Failure to exempt recipients age 60 or over from certain requirementsIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has violated section 407(e)(3), 408(a)(7)(D), or 408(a)(14) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 4 percent of the grant..
 (2)Not subject to reasonable cause exceptionSection 409(b)(2) of such Act (42 U.S.C. 609(b)(2)), as amended by section 101(c)(2) of this Act, is further amended by striking or (17) and inserting (17), or (18).
 105.Equal assistance requirement for families with multiple childrenSection 408(a) of the Social Security Act (42 U.S.C. 608(a)), as amended by sections 101(a) and 104(c) of this Act, is further amended by adding at the end the following:
				
 (15)Equal assistance requirement for families with multiple childrenThe amount of cash assistance provided to a family under a State program funded under this part with respect to a child in the family shall equal the amount of the cash assistance so provided with respect to any other child in the family..
			IIChild welfare
			201.State notifications to relative caregivers of children removed from home
 (a)State plan requirementSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended— (1)in paragraph (29)—
 (A)by inserting the State has a written policy outlining the steps the State shall take to ensure that after provides that; (B)by striking the State shall exercise and inserting the State exercises;
 (C)by striking provide notice and inserting provides written notice; (D)in subparagraph (B), by inserting the financial benefits of the options and after including;
 (E)in subparagraph (C), by striking and at the end; and (F)by adding at the end the following:
							
 (E)provides direct contact information for other agencies and community organizations that provide resources and assistance, such as housing, supplemental nutrition assistance, health care, and child care; and
 (F)provides direct contact information for the primary kinship resource employee described in paragraph (36);;
 (2)in paragraph (34), by striking and at the end; (3)in paragraph (35), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following new paragraph:  (36)provides that the agency responsible for administering the State plan employs a primary kinship resource employee who—
 (A)is trained to provide guidance to a relative caregiver of a minor child on legal options regarding custody and guardianship of the child, including explaining to the relative caregiver how each legal option corresponds to the availability of benefits and services; and
 (B)serves as a liaison with other agencies and community organizations that provide resources and assistance to relative caregivers..
 (b)Case plan requirementSection 475(1) of such Act (42 U.S.C. 675(1)) is amended by adding at the end the following:  (H)A description of the methods used by the State agency to comply with paragraphs (29) and (36) of section 471(a), including the methods used by the agency to identify and notify each relative as required under such paragraph (29), a copy of each written notice provided to such a relative, the date on which the notice was provided, and a summary of each relative’s response or failure to respond to the notice..
 202.State treatment of relative caregivers of foster childrenSection 471(a) of the Social Security Act (42 U.S.C. 671(a)), as amended by section 201(a) of this Act, is further amended—
 (1)in paragraph (35), by striking and at the end; (2)in paragraph (36), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (37)provides a detailed explanation of the State’s treatment of relative caregivers of minor children with respect to whom foster care maintenance payments or adoption assistance payments are made under the State plan approved under this part, including—
 (A)information regarding how the State defines terms such as relative, fictive kin, and caregiver; (B)a description of training related to relative caregivers that is provided to caseworkers of the State agency responsible for administering the State plan; and
 (C)a description of efforts by the State to provide foster family home licenses to, or to waive licensing requirements for, relative caregivers..
 203.Family connection grantsSection 427(h) of the Social Security Act (42 U.S.C. 627(h)) is amended by striking 2009 through 2014 and inserting 2016 through 2018. 204.State foster family home licensing standards (a)Review and report on State standards (1)Initial reportNot later than 1 year after the date of the enactment of this Act, a State with a plan approved under part E of title IV of the Social Security Act shall submit to the Secretary of Health and Human Services a report—
 (A)comparing the State standards for foster family homes with the National Association for Regulatory Administration Model Family Foster Home Licensing Standards;
 (B)explaining any barriers to the ability of a relative caregiver to become a State-licensed foster parent, and assessing the role of the State’s standards for foster family homes in contributing to these barriers (not including barriers caused by the State’s adherence to the Adam Walsh Child Protection and Safety Act of 2006); and
 (C)describing plans by the State to eliminate the barriers described in subparagraph (B), including plans to change any State standards that contribute to the barriers, and explaining the State’s reasoning for not changing any such standards.
 (2)Additional reportNot later than 1 year after the date on which a State submits the report required by paragraph (1), the State shall submit to the Secretary an additional report describing any progress made by the State to eliminate the barriers described in paragraph (1)(B).
 (b)State plan requirementSection 471(a)(11) of the Social Security Act (42 U.S.C. 671(a)(11)) is amended to read as follows:  (11) (A)provides that the State shall review the standards referred to in paragraph (10) and amounts paid as foster care maintenance payments and adoption assistance to assure their continuing appropriateness, and shall update the standards not less than once every 3 years, taking into account model foster family home standards recommended by national organizations, such as the National Association for Regulatory Administration Model Family Foster Home Licensing Standards; and
 (B)describes the State’s efforts to ensure that relative caregivers are able to meet the standards, including a description of the procedures used by the State to waive nonsafety standards, as provided in paragraph (10)(D);.
 205.Assistance for relative caregiver families applying for foster care assistanceSection 422(b) of the Social Security Act (42 U.S.C. 622(b)) is amended— (1)in paragraph (18), by striking and at the end;
 (2)in paragraph (19), by striking the period and inserting a semicolon; and (3)by adding at the end the following:
					
 (20)provide assurances that— (A)on behalf of each minor child with respect to whom an application is filed with the State for foster care maintenance payments under the State plan approved under part E, the State shall promptly initiate an application for assistance under the State program funded under part A (if the State operates such a program), and shall make every reasonable effort to expedite the application and determination process for assistance for each such child under the program;
 (B)before the State makes a determination that a minor child residing in the home of, and under the care of, a relative is ineligible for foster care maintenance payments under the State plan approved under part E, the State shall first make every reasonable effort to license the home of the relative as a foster family home or to waive such licensing requirements, to the extent that doing so is in the best interest of the child; and
 (C)in any case in which a State makes such a determination, the State shall explain to the relative the specific basis for the determination; and
							.
 206.Collaborative training for State employeesSection 422(b) of the Social Security Act (42 U.S.C. 622(b)), as amended by section 205, is further amended by adding at the end the following:
				
 (21)provide that the State will conduct collaborative training for State employees responsible for advising relative caregivers and the minor children under the care of such caregivers who receive assistance under the State program funded under part A, under the State plans approved under subpart 1 or 2 of this part, or under the State plan approved under part E, to ensure that such employees are aware of all such assistance for which such children and relative caregivers may be eligible..
			207.Promoting Safe and Stable Families Program
 (a)Family support services trainingSection 431(a)(2)(B) of the Social Security Act (42 U.S.C. 629a(a)(2)(B)) is amended by adding at the end the following:
					
 (vii)To support adoptive, foster, and extended families, including families with relative caregivers of minor children, by providing such families with training on the range of Federal, State, and local public assistance programs available to such families and children..
 (b)Authorization of appropriationsSection 436(a) of such Act (42 U.S.C. 629f(a)) is amended— (1)by striking 345,000,000 and inserting $355,000,000; and
 (2)by striking 2012 through 2016 and inserting 2016 through 2020. 208.Adoption and Foster Care Analysis and Reporting System Section 479(c)(3)(D) of such Act (42 U.S.C. 679(c)(3)(D)) is amended by inserting , including information on a range of Federal financial and medical assistance that supports children in out-of-home placements, after programs.
			IIIChild support
			301.Child support cooperation requirement
 (a)In generalSection 454 of the Social Security Act (42 U.S.C. 654) is amended— (1)by redesignating paragraphs (30) through (34) as paragraphs (31) through (35), respectively; and
 (2)by inserting after paragraph (29) the following:  (30)include a description of—
 (A)the methods used by the State to determine whether an individual who has applied for or is receiving assistance under the State program funded under part A, the State program under part E, the State program under title XIX, or the supplemental nutrition assistance program, as defined under section 3(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(h)), is cooperating in good faith with the State in establishing paternity or in establishing, modifying, or enforcing a support order, as provided in paragraph (29);
 (B)the State’s process for determining in a timely manner whether such an individual satisfies the cooperation requirement described in subparagraph (A) due to the individual’s participation in another State or Federal assistance program;
 (C)the good cause or other exceptions to the cooperation requirement that the State recognizes, including an explanation of any special requirements or considerations for a relative caregiver seeking to apply for such an exception; and
 (D)how the State makes clear to an individual who has applied for or is receiving assistance under a program referred to in subparagraph (A)—
 (i)what, if anything, the individual needs to do in order to satisfy the cooperation requirement, including explaining to the individual how the individual might satisfy the requirement through participation in another State or Federal assistance program;
 (ii)the effect on the individual’s eligibility to receive assistance under a program referred to in subparagraph (A), and under other State or Federal assistance programs, if the individual fails to satisfy the cooperation requirement; and
 (iii)the good cause or other exceptions to the cooperation requirement for which the individual may be eligible, including the standard of proof required to qualify for each exception and an explanation of any special requirements or considerations for relative caregivers;.
 (b)Conforming amendmentsTitle IV of such Act (42 U.S.C. 601 et seq.) is further amended— (1)in section 452(k)(1), by striking section 454(31) and inserting section 454(32);
 (2)in section 454, in the matter following paragraph (35) (as redesignated by subsection (a)(1) of this section) by striking paragraph (33) and inserting paragraph (34); and
 (3)in section 457(a)— (A)in paragraph (2)(B), by striking section 454(34) and inserting section 454(35); and
 (B)in paragraph (5), by striking section 454(33) and inserting section 454(34). 302.Child support assignment requirements applied to all foster children in State (a)State plan for child and spousal supportSection 454(4)(A)(i) of the Social Security Act (42 U.S.C. 654(4)) is amended—
 (1)by striking for whom (I) and inserting (I) for whom; (2)by amending subclause (II) to read as follows: (II) in foster care under the responsibility of the State,;
 (3)in clause (III), by inserting for whom before medical assistance; and (4)in clause (IV), by inserting for whom before cooperation.
 (b)State plan for foster care and adoption assistanceSection 471(a)(17) of such Act (42 U.S.C. 671(a)(17)) is amended by striking each child receiving foster care maintenance payments under this part and inserting each child in foster care under the responsibility of the State.  